Citation Nr: 0634940	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for frozen left (minor) shoulder, with chronic dislocations, 
post-operative.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1945 to September 
1946 and from March 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's February 2003 substantive 
appeal included a request for a Travel Board hearing.  The 
veteran subsequently amended the request to a Board 
videoconference hearing.  However, in December 2003, the 
veteran indicated his desire to withdraw that request.  As 
such, the Board videoconference hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2006). 

In this case, the Board issued a decision in November 2005 in 
which it denied an increased rating for the veteran's left 
shoulder disability on appeal.  Although the veteran 
initially filed a February 2006 Motion for Reconsideration of 
the Board decision, this was denied by the Board in May 2006.  
See 38 C.F.R. §§ 20.1000, 20.1001 (2006).  
   
The veteran proceeded to appeal the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a Joint Motion for Remand, in a September 2006 Order, the 
Court vacated the Board decision and remanded the case to the 
Board for further consideration of the factors of functional 
loss and any additional evidence necessary to decide the 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, upon return from the Court, the Board sent a letter to 
the veteran in October 2006 informing him that he had 90 days 
to submit additional evidence with an indication as to 
whether he desired a remand for the Agency of Original 
Jurisdiction (AOJ) to consider the evidence or whether he 
waived this right and wanted the Board to consider any 
additional evidence submitted.  See generally 38 C.F.R. 
§ 1304 (2006).  In response, in November 2006, the veteran's 
attorney submitted additional pertinent VA treatment records 
with a request to remand the case to the AOJ for review of 
the new evidence.  Therefore, based on the decision of the 
Court, the issue on appeal must be remanded to the AOJ for 
readjudication that includes consideration of this evidence.  

Second, to avoid any supplementary procedural issues with the 
Court, the veteran should be sent a notice letter compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
earlier effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.	After completing any additional 
necessary   development, including (if 
found needed by the RO) a new VA 
examination to address the additional 
VA treatment records, the RO should 
readjudicate the left shoulder issue 
on appeal, considering any new 
evidence secured since the November 
2005 Board decision.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
attorney another supplemental 
statement of the case (SSOC) and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


